BELCHER, Judge.
The conviction is for robbery; the punishment, fifteen years.
Upon a former trial for this offense the conviction was reversed and the cause remanded by this court as shown by our opinion in Smith v. State, 165 Texas Cr. Rep. 445, 308 S.W. 2d 516.
The facts set out in our former opinion are substantially the same as those upon the trial of this case, except that on the instant trial the state introduced a written statement of the appellant showing his participation in the commission of the offense charged.
Appellant complains of the admission in evidence of his written statement because it was not voluntarily made.
Appellant testifying in his own behalf admitted that he signed the statement but stated that he was abused and forced to sign it. He denied any connection with the commission of the robbery.
The state offered testimony showing that no abuse or force was used on the appellant in connection with the making of his written statement.
The issue as to the voluntary character of the written statement was submitted to the jury in the court’s charge and the same was resolved against him, thus no error is shown in the admission of the statement.
Appellant challenges the sufficiency of the evidence to sustain the conviction.
*577The assaulted party did not identify appellant as one of his assailants, but he did identify one of the two men who entered his service station, assaulted and robbed him. A 16 year old companion of the two men testified that he stayed in the car while they went into the station. The officers apprehended all three men together in the car shortly after the robbery. The above evidence together with appellant’s written statement are sufficient to sustain the conviction.
No error appearing in the record, the judgment is affirmed.
Opinion approved by the Court.